Citation Nr: 0311781	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of the overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $6,840.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran






INTRODUCTION

The veteran had active service from September 1969 to August 
1973.  In December 2001, the Department of Veterans Affairs 
(VA) Debt Management Center informed the veteran in writing 
of the overpayment of VA improved pension benefits to him in 
the amount of $6,840.00.  In December 2001, the veteran 
submitted a notice of disagreement with the creation of the 
overpayment of VA improved pension benefits in the amount of 
$6,840.00 and requested waiver of recovery of the overpayment 
in the calculated amount.  In July 2002, the veteran was 
afforded a hearing before a VA hearing officer.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Committee 
on Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO) which denied waiver of recovery 
of an overpayment of VA improved pension benefits in the 
amount of $6,840.00.  In May 2003, the veteran was afforded a 
video hearing before the undersigned Acting Veterans Law 
Judge.  This case has been advanced on the docket due to 
financial hardship of the veteran.  


FINDINGS OF FACT

1.  The veteran was determined to be permanently and totally 
disabled due to a nonservice-connected disability by a June 
1997 rating decision.

2.  The RO notified the veteran, in the July 1997 award 
letter, of his obligation to immediately notify the VA of any 
change in income and to report all income.

3.  In March 2001, information was received that the veteran 
received additional income in February 1998 in the amount of 
$6,841.

4.  In February 2002, the veteran's disability pension 
benefits were reduced effective February 1, 1998, based on 
the receipt of additional income by the veteran.  This action 
created an overpayment of $6,840.

5.  It is contrary to equity and good conscience to deny a 
waiver of recovery of the overpayment at issue.


CONCLUSION OF LAW

Recovery of an overpayment of disability pension benefits, 
originally calculated to be in the amount of $6,840, would be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was awarded disability pension in June 1997.  In 
the July 1997 award letter, the veteran was advised that his 
rate of pension was directly related to his income and to 
notify the VA of any changes in income, and that he was to 
report the total amount and source of all income received as 
failure to do so may result in the creation of an 
overpayment.   

In March 2001, information was received that the veteran had 
received additional income in 1998 in the amount of $6,841.  
In March 2001, the veteran reported that he had not received 
the income, but that he only signed for the income for other 
people but did not actually receive it.  Additionally, the 
veteran submitted support statements of other individuals 
verifying that the veteran signed to receive the income for 
other people and received a minimal payment for doing so.  
The veteran stated that he did not know he had to report this 
income as he did not actually receive it.  In February 2002, 
the veteran was notified that his benefits were being reduced 
effective February 1, 1998, due to receipt of additional 
income.  This resulted in an overpayment of $6,840. 

In statements and testimony, the veteran reported that the 
collection of the overpayment would result in financial 
hardship on him.  The veteran's August 2002 financial status 
report reflected that the veteran's total monthly family 
income was approximately $796 in VA benefits.  Total monthly 
expenses were $875 including $650 for rent or mortgage 
payment, $100 for food, $50 for utilities and heat, and $75 
for car insurance and gas.  Monthly expenses exceeded monthly 
income by $79.  At his May 2003 hearing, the veteran 
testified that his financial difficulty had increased, that 
he had moved out from his apartment and now only rented a 
room, and that he depended on friends and family for 
financial support.  An updated financial support statement 
completed in May 2003, revealed total income of $617 in VA 
benefits (approximately $190 withheld for repayment).  Total 
monthly expenses were $770 including $450 in rent, $150 in 
food, $75 in utilities, $ 45 in car insurance, and $50 in gas 
for the car.  His monthly expenses exceed his monthly income 
by approximately $153.

As noted above, the Committee denied the request for waiver 
on that basis that collection of the debt would not be 
against equity and good conscience.  The Committee determined 
that the veteran was at fault in the creation of the 
overpayment and that there was significant unjust enrichment 
by the veteran.

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2002).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.965(b) (2002).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994)(citing 38 C.F.R. § 1.965). 

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. 
§ 1.965(a)(2002).  In applying the equity and good conscience 
standard to a case, the factors to be considered by the 
adjudicator are:  (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon receipt of 
VA benefits.  Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to the VA.  38 C.F.R. 
§ 1.965(a) (2002).
 
Upon review of the record, the Board finds that the veteran's 
actions of accepting income under his Social Security number 
for others resulted in this income being reported as received 
by him and that the veteran, by not reporting receipt of 
income. contributed to the creation of the debt

The Board finds that the evidence does not show that the 
veteran incurred a legal obligation or changed his position 
to his detriment in reliance upon the receipt of VA benefits.  
However, the Board also finds that recovery of the debt would 
affect the objective for which benefits were intended.  The 
purpose of pension benefits is to provide income to veterans 
who are unemployable by reason of their disabilities and who 
meet certain financial status criteria.  While the veteran 
received income under his Social Security number, evidence of 
record indicates that he did not actually receive such 
income.  However, the Board would note that if the veteran 
does receive additional income in the future, he must 
immediately notify VA of receipt of such to prevent 
overpayment.  

Additionally, the Board finds that it would create undue 
financial hardship for the veteran to repay the overpayment.  
As noted above, the August 2002 financial status report 
revealed that the veteran's monthly expenses exceed his 
income by $79.  Approximately 9 months later, the veteran had 
changed his living circumstances so that he paid less in rent 
by $200; however, his expenses exceeded his income by $153.  
Moreover, the Board notes that the veteran did not report any 
clothing expenses.  The Board is aware that the veteran is a 
single veteran residing in the Miami, Florida area.  In view 
of the fact that the majority of the veteran's expenses are 
confined to the basic necessities, and still exceed income, 
the Board finds that there exists a reasonable doubt that 
repayment of this debt would cause the veteran undue 
hardship.  With application of the benefit of the doubt rule, 
repayment of the debt is waived under the principles of 
equity and good conscience.  Accordingly, waiver of recovery 
of the overpayment of disability pension, originally 
calculated to be in the amount of $6,840, is granted. 

VCAA

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits is granted.




	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

